DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made to Applicants remarks and arguments filed 07/09/2021.
Response to Arguments
Applicant’s arguments with respect to newly added claim 11 has been considered but is moot because the argument relies on a previous Office Action failing to disclose claimed limitations not present in the original claim set.
However, if Applicant intended to argue that any of the references cited in the original Office Action fail to disclose or teach a control device configured to determine, by processing the data before the metal pipe material is supplied to the forming apparatus, whether or not a repositioning of the welded portion with respect to the forming apparatus is necessary, then the Examiner disagrees and rejects newly added Claim 11 with a combination of previously cited references (Hori in view of Lee) as mapped below. In short, Lee teaches a control device configured to receive information about a positioning of a weld bead on a pipe and reposition the pipe if necessary before manufacturing operations are completed upon the workpiece.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 15 is objected to because of the following informalities: 
is “…configured to reposition…”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are in claims 11-12, 14-16 and 18-20.
The following language appears to invoke 35 U.S.C. 112(f):
“a forming apparatus configured to supply” (Claim 11, line 2; Claim 12, lines 1-2; Claim 16, lines 1-2)
“a position detection unit configured to detect” (Claim 11, line 6)
“a control device configured to receive” (Claim 11, line 9)
“control device is configured to control” (Claim 18, lines 1-2)
“a supply device configured to reposition” (Claim 14, line 2; Claim 15, lines 1-2)
“a transport part capable of transporting” (Claim 19, line 2)
“transport part is configured to grip” (Claim 20, lines 1-2)
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations as outlined above in the Claim Interpretation section invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions of the claims outlined below and to clearly link the structure, material, or acts to the function.
Regarding Claim 11:

	The specification details the control device may have a storage unit (Paragraphs [0012]-[0013]), and on paragraph [0043] the function of the storage unit is expounded upon, however no structure for performing the functions is recited. Paragraph [0042] further discloses the control device includes a supply device control unit, and in paragraph [0045] the function of the supply device control unit is expounded upon, however no structure for performing the functions is recited.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For the purposes of examination, it is interpreted that prior art which teaches a device capable of receiving data and determining an appropriate action about a workpiece and also being capable of causing a rotating part to rotate a workpiece reads on the claimed limitations of the control device.
Regarding Claims 14, 17 and 19:
The supply device “configured to reposition” (Claim 14, line 2) and comprising a “transport part capable of transporting” (Claim 19, line 2) are unclear since the specification does not support the recitation of the supply device with equivalent structure clearly linking the structure to the claimed functions. 
In the specification, paragraph [0015] discloses that the supply device may comprise a rotating and transport part composed of an articulating arm. Paragraph [0040] discloses that the transport part is for example a robot arm. However, it is unclear what corresponding structure exactly constitutes an articulating arm or a robot arm.

For the purposes of examination, it is interpreted that structure found in the prior art which is capable of transporting the metal pipe workpiece to the forming apparatus reads on the claimed limitation of the transport part and when combined with structure of rollers capable of rotating the metal pipe workpiece that the transport and rotating parts constitute a supply device. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hori, Izuru (US7661283B2) in view of Lee, Won Kyu (KR20080045046A), hereinafter referred to as “Hori” and “Lee”, respectively.
Regarding Claim 11:
Hori discloses a forming system (Col. 1, lines 5-8) comprising a forming apparatus (Fig 1 – item 10) configured to supply, into a metal pipe material comprising end portions of a plate material that are welded to each other to form a welded portion of the metal pipe material, a gas that deforms the metal pipe material by causing the metal pipe material to expand (Col. 2, lines 65-66; pressurized fluid is introduced to expand the pipe).
However, Hori is silent to a position detection unit configured to: detect, before the metal pipe material is supplied to the forming apparatus, a location on the metal pipe material where the welded portion is positioned, and a control device configured to: receive, from the position detection unit, data that specifies the location, and determine, by processing the data before the metal pipe material is supplied to the forming apparatus, whether or not a repositioning of the welded portion with respect to the forming apparatus is necessary.
Lee teaches a pipe alignment method for use in pipe manufacturing operations and further teaches a position detection unit (Fig 1 – item 6) configured to detect, before the metal pipe material is supplied to the forming apparatus (Page 5, Paragraph 7; detection occurs before transferring the 
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the forming apparatus of Hori by incorporating the control device and detection unit of Lee in order to correctly determine the position of the welded portion of the work piece and determine if rotating the pipe is necessary based on information from the detection unit such that the pipe is correctly positioned before processing operations, doing so would prevent a bent portion at the location of the welded bead resulting in a crack during processing and thereby increasing the lifetime of the product as taught by Lee.
Regarding Claim 12:
The combination of Hori and Lee disclose the forming system according to claim 11. Hori further discloses wherein the forming apparatus (Fig 1 – item 10) is configured to supply, after the control device determines whether or not the repositioning is necessary, the gas into the metal pipe material (Col. 2, lines 65-66; pressurized fluid is introduced to expand the pipe).
Regarding Claim 13:
The combination of Hori and Lee disclose the forming system according to claim 11. Hori further discloses wherein the forming apparatus (Fig 1 – item 10) comprises a set of dies (Fig 3 – item 130; the dies provide boundaries which retain the pipe during the forming operation) that retains the metal pipe material while the forming apparatus supplies the gas into the metal pipe material.
Regarding Claim 14:
The combination of Hori and Lee disclose the forming system according to claim 11. Lee discloses further comprising a supply device configured to reposition (Fig 1 – rollers 8 are interpreted to be a part of a supply device, in combination with transport part 22a of Hori, which reposition the pipe workpiece in order to position the weld bead correctly, See Lee Page 6, paragraph 4), when the control device (Fig 1 – item 3) determines that the repositioning is necessary, the welded portion with respect to the forming apparatus.
Regarding Claim 15:
The combination of Hori and Lee disclose the forming system according to claim 14. Lee further discloses wherein the supply device configured to reposition the welded portion before the supply device supplies the metal pipe material to the forming apparatus (Page 7, paragraph 1; as the pipe’s weld bead is controlled by the detection unit and control device, and rotated to correct positioning by rollers 8 of the supply device, the pipe is then transferred to the forming apparatus for pipe manufacturing operations)
Regarding Claim 16:
The combination of Hori and Lee disclose the forming system according to claim 14. Hori further discloses wherein the forming apparatus is configured to supply, after the supply device (Fig 3 – item 22a constitutes a portion of the supply device where the entire supply device is a combined device of the transport means 22a of Hori and the repositioning rollers 8 of Lee) supplies the metal pipe material to the forming apparatus, the gas into the metal pipe material (Col. 2, lines 41-43; the workpiece is delivered by the transport means and Col. 2, lines 65-66 the pressurized fluid is introduced to the pipe).
Regarding Claim 17:


    PNG
    media_image1.png
    366
    552
    media_image1.png
    Greyscale

Regarding Claim 18:
The combination of Hori and Lee disclose the forming system according to claim 17. Lee further discloses wherein the control device (Fig 1 – item 3) is configured to control, when the control device determines that the repositioning is necessary (Page 4, paragraph 2 under “Technical Task”, position of the weld bead is accepted or rejected by control device based on information from the detection unit), the rotating part (Fig 1 – item 8) to rotate the metal pipe material around the central axis (Annotated above in Fig 1).
Regarding Claim 19:

Regarding Claim 20:
The combination of Hori and Lee disclose the forming system according to claim 19. Hori further discloses wherein the transport part (Fig 3 – item 22a) is configured to grip the metal pipe material before transporting the metal pipe material to the forming apparatus (Col. 7, lines 47-49).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E O'BRIEN whose telephone number is (571)272-4567.  The examiner can normally be reached on 9:30am - 5:00pm EST, Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN E O'BRIEN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725